On Motion for Rehearing.
One of the grounds upon which we reversed ' the judgment was the action of the court in submitting special issue No. 1 to the jury inquiring whether Mrs. La Blue in her application made any false statement of any fact. In the motion, the appellee calls to our attention special issue No. 1, which the insurance company requested, as follows: “Were the answers of Yena May La Blue to all the questions contained in her application for the issuance of the insurance policy in question true and complete?”
This matter was not mentioned in the briefs. The insistence in the motion is that the requested instruction is in substance the same as special issue No. 1, and that the error of the court in giving special issue No. 1 is therefore invited error. We incline to the opinion that this position.is well taken.
The judgment must be reversed, however, upon other grounds, and, since the error complained of will probably not occur on another trial, it will not be further discussed, and the motion is overruled.